        Case 4:20-cv-05117-SAB    ECF No. 3   filed 09/09/20    PageID.66 Page 1 of 2



 1
 2                                                                   FILED IN THE
                                                                 U.S. DISTRICT COURT

 3                                                         EASTERN DISTRICT OF WASHINGTON




 4                                                             Sep 09, 2020
                                                                SEAN F. MCAVOY, CLERK
 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 ICE HARBOR PROPERTIES, LLC;                    NO. 4:20-CV-05117-SAB
10 CERTAIN UNDERWRITERS AT
11 LLOYD’S LONDON SUBSCRIBING TO                  ORDER GRANTING
12 CERTIFICATE NO. XLS0342717,                    STIPULATED MOTION FOR
13              Plaintiffs,                       REMAND
14              v.
15 AGRI CONTROL TECHNOLOGIES,
16 INC. d/b/a BTU VENTILATION, and
17 PARRISH STAKKELAND,
18              Defendants.
19
20        Before the Court is the parties’ stipulated Consent Motion for Remand, ECF
21 No. 2. The parties stipulate that the above-captioned case be remanded to the
22 Superior Court of the State of Washington in and for the County of Franklin from
23 which the case was removed based on the in-state defendant rule barring removal
24 of this action to this Court. The Court grants the motion.
25 //
26 //
27 //
28 //

     ORDER GRANTING STIPULATED MOTION FOR REMAND * 1
       Case 4:20-cv-05117-SAB     ECF No. 3    filed 09/09/20   PageID.67 Page 2 of 2



1          Accordingly, IT IS HEREBY ORDERED:
2          1. The parties’ stipulated Consent Motion for Remand, ECF No. 2, is
3 GRANTED.
4          2. The above-captioned case is REMANDED to Franklin County Superior
5 Court.
6          IT IS SO ORDERED. The District Court Executive is hereby directed to
7 file this Order, provide copies to counsel, and close this file.
8          DATED this 9th day of September 2020.
9
10
11
12
13
                                                       Stanley A. Bastian
14                                             Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND * 2
